United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
W.T., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
West Glacier, MT, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-857
Issued: January 10, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 21, 2012 appellant, through his attorney, filed a timely appeal from a
January 26, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation effective July 17,
2011, based on his capacity to perform the duties of a motel desk clerk.
FACTUAL HISTORY
On August 7, 2007 appellant, a 58-year-old maintenance mechanic, filed a Form CA-2
claim for benefits, alleging that he developed a right knee condition causally related to
1

5 U.S.C. § 8101 et seq.

employment factors. OWCP accepted the claim for right medial meniscus tear. Appellant filed
multiple claims under which OWCP accepted the following conditions: lumbar sprain in case
number xxxxxx762; derangement of the posterior horn of the medial meniscus and
chondromalacia patella, left knee in case number xxxxxx327; and right lateral collateral ligament
sprain and derangement of the posterior horn of the medial meniscus in case number xxxxx017.
Appellant went off work on June 8, 2008, at which time OWCP commenced payment for
compensation for temporary total disability.
In a work restriction evaluation form dated March 17, 2008, Dr. Lawrence J. Iwersen, a
treating specialist in orthopedic surgery, found that appellant could work an eight-hour day. He
listed the following restrictions: no more than four hours per day of sitting and walking; no more
than two hours of walking, reaching, reaching above the shoulder, pushing, and pulling; no
lifting for more than one hour, not exceeding 50 pounds; no more than one half an hour of
bending, squatting, and kneeling and no climbing.
On August 28, 2008 OWCP referred appellant for vocational rehabilitation services,
based on Dr. Iwersen’s March 17, 2008 report.
In reports dated November 28, 2010 and March 11, 2011, a vocational rehabilitation
counselor summarized his efforts to find vocational training or suitable alternate employment for
appellant within his physical restrictions. The vocational counselor identified a position for
appellant listed in the Department of Labor’s Dictionary of Occupational Titles, motel desk
clerk, DOT #238.687-038. It was found to be within appellant’s restrictions, his vocational and
work history, education, skills and training so as to reflect his capacity to earn wages. The
vocational counselor found that there were a number of motel desk clerk jobs within a reasonable
commuting distance. The job was being performed in sufficient numbers as to make it
reasonably available to the claimant within his commuting area and there was a positive labor
market for the office clerk job.
By notice of proposed reduction dated April 22, 2011, OWCP advised appellant of its
proposal to reduce his wage-loss compensation as the factual and medical evidence established
that he was no longer totally disabled. Appellant had the capacity to earn wages as a motel desk
clerk, DOT ##238.687-038, at the rate of $300.00 per week, in accordance with the factors
outlined in 5 U.S.C. § 8115.2 It calculated that appellant’s compensation rate should be adjusted
to $2,056.00 each four weeks using the Shadrick3 formula. The case had been referred to a
vocational rehabilitation counselor, who had located positions as a motel desk clerk which he
found to be suitable for appellant, given his work restrictions and was available in his commuting
area. OWCP allowed appellant 30 days in which to submit any contrary evidence.
In a July 15, 2011 decision, OWCP reduced appellant’s compensation to reflect wageearning capacity effective July 17, 2011.

2

5 U.S.C. § 8115.

3

Albert C. Shadrick, 5 ECAB 376 (1953); see Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.2 (April 1995).

2

By letter dated July 27, 2011, appellant’s attorney requested an oral hearing, which was
held on November 10, 2011. At the hearing, appellant testified that he had no experience
working as a motel clerk. He stated that he applied for motel desk clerk jobs during the
rehabilitation process; he asserted, however, that he was unable to obtain employment because it
was off season for tourists, because he lacked computer experience and because there were no
openings.
By decision dated January 26, 2012, an OWCP hearing representative affirmed the
July 15, 2011 termination decision.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.4
Wage-earning capacity is a measure of the employee’s ability to earn wages in the open
labor market under normal employment conditions given the nature of the employee’s injuries
and the degree of physical impairment, his or her usual employment, the employee’s age and
vocational qualifications and the availability of suitable employment.5 Accordingly, the
evidence must establish that jobs in the position selected for determining wage-earning capacity
are reasonably available in the general labor market in the commuting area in which the
employee lives. In determining an employee’s wage-earning capacity, OWCP may not select a
makeshift or odd-lot position or one not reasonably available on the open labor market.6
ANALYSIS
Dr. Iwersen indicated in his March 17, 2008 report that appellant could perform work for
eight hours per day with restrictions on sitting, walking, reaching, reaching above the shoulder,
pushing, pulling, lifting, bending, squatting, kneeling and climbing. The rehabilitation counselor
assigned to assist appellant in placement efforts identified a position as a motel desk clerk listed
in the Department of Labor’s Dictionary of Occupational Titles, appropriate for appellant based
on Dr. Iwersen’s work restriction evaluation. OWCP used the information provided by the
rehabilitation counselor of the prevailing wage rate in the area for a motel desk clerk, and
established that jobs in the position selected for determining wage-earning capacity were
reasonably available in the general labor market in the geographical commuting area in which
the employee lived, as confirmed by state officials. OWCP properly applied the principles set
forth in the Shadrick7 decision to determine appellant’s employment-related loss of wage-earning
capacity. It calculated that his compensation rate should be adjusted to $2,056.00 using the
4

Harold S. McGough, 36 ECAB 332 (1984); Samuel J. Russo, 28 ECAB 43 (1976).

5

Samuel J. Chavez, 44 ECAB 431 (1993); Hattie Drummond, 39 ECAB 904 (1988); see 5 U.S.C. § 8115(a);
A. Larson, The Law of Workers’ Compensation § 57.22 (1989).
6

Steven M. Gourley, 39 ECAB 413 (1988); William H. Goff, 35 ECAB 581 (1984).

7

Shadrick, supra note 3.

3

Shadrick formula. OWCP indicated that appellant’s salary as of December 12, 2007, the date he
stopped working, was $1,004.40 per week, which included $980.49 of base pay and $23.91 per
week of premium pay. It stated his current, adjusted pay rate for the job on the date of injury
was $1,098.14, which included $1,072.00 of base pay, and $26.14 of premium pay. OWCP
determinate that appellant was currently capable of earning $300.00 per week, the rate of a motel
desk clerk. Therefore OWCP determined that appellant had a 27 percent wage-earning capacity,
which when multiplied by 2/3 amounted to a compensation rate of $488.81. OWCP found that
his current adjusted compensation rate, per four-week period, was $2,056.00.
OWCP properly found that appellant was no longer totally disabled as a result of his
accepted conditions, and it followed established procedures for determining appellant’s
employment-related loss of wage-earning capacity. The Board therefore finds that OWCP met
its burden of justifying a reduction in appellant’s compensation for total disability in its July 15,
2011 decision.
Following the July 15, 2011 decision, appellant requested a hearing. He indicated that he
had attempted to find motel desk clerk jobs in his local geographical area but that there were
none available. The Board, however, has held that the fact that a claimant is not able to secure a
job does not establish that the work is not available or suitable. If the evidence establishes that
jobs in the selected position are reasonably available, the selection of such a position is proper
even though the employee has been unsuccessful in obtaining work.8 The Board therefore
affirms OWCP’s January 26, 2012 decision.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation effective
July 17, 2011, based on his capacity to perform the duties of a motel desk clerk.

8

Karen L. Lonon-Jones, 50 ECAB 293 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the January 26, 2012 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: January 10, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

